Citation Nr: 1222070	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-19 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, an anxiety disorder, and a generalized anxiety disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, an anxiety disorder, and a generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned Veterans Law Judge in February 2012.  A copy of the transcript is of record.  The Veteran submitted evidence at his hearing with waiver of RO review.

With respect to the Veteran's psychiatric claim, the issue, as characterized on the title page of this decision, has been framed to include the larger issue of whether new and material evidence has been presented to reopen the service connection claim for an acquired psychiatric disorder, to include PTSD, a depressive disorder, an anxiety disorder, and a generalized anxiety disorder. 

When originally denied in final rating decisions of June 2002 and June 2003, the Veteran's claim for a psychiatric disorder was characterized solely as entitlement to service connection for PTSD. Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the current claim on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in the prior final rating decision -- that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a depressive disorder, an anxiety disorder, and a generalized anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in June 2003, the RO denied a claim to reopen service connection for PTSD on the finding that the medical evidence did not demonstrate a diagnosis of PTSD or that the psychiatric disorder was incurred in or aggravated by military service.

2.  The evidence received since the June 2003 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision, which denied the Veteran's claim to reopen service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the June 2003 RO decision denying service connection for PTSD; thus, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Appellant's claim for entitlement to service connection for an acquired psychiatric disorder is being reopened and remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  New and Material Evidence

Historically, the Veteran initially filed a claim of entitlement to service connection for PTSD in October 2001.  In a June 2002 rating decision, the RO denied the Veteran's claim for PTSD essentially on the basis that not enough information was provided by the Veteran to substantiate his in-service alleged stressor, the service treatment records were negative for diagnosis or treatment of any psychiatric disorder, and the Veteran did not have a current diagnosis of PTSD.  Shortly thereafter, and within 1 year of the rating decision, the Veteran submitted additional information regarding his stressors.  VA treatment records were also associated with the claims file.  A July 2002 VA treatment record reflected that although the Veteran did have some symptoms associated with PTSD, he did not have the degree that would support a diagnosis of PTSD.  Nevertheless, it was noted that the Veteran's "reluctance to talk about his military experiences suggest that he could be suppressing significant trauma symptoms."   The RO readjudicated the Veteran's claim in a July 2002 rating decision.  Shortly thereafter, the Veteran withdrew his PTSD claim in an August 2002 statement.  As the Veteran did not appeal the July 2002 rating decision, that decision became final.

The Veteran subsequently filed another claim for PTSD in April 2003.  His claim was denied in a June 2003 rating decision because there was no evidence of a psychiatric disorder related to service, or that the Veteran had a current diagnosis of PTSD.  VA treatment records, dated within 1 year of the June 2003 rating decision, were subsequently associated with the claims file.  

The United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242 (2010), vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were Notices of Disagreement.  Buie, Vet. App. at 252. Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding regional office decision, the Board should have considered whether the statements included the submission of new and material evidence. Id.

Here, the Board finds that the evidence submitted within one year of the June 2003 rating decision while 'new' is not 'material' to the Veteran's claim filed in April 2003.  Therefore, as he did not appeal the June 2003 rating decision, but rather filed a new claim in December 2008, the June 2003 rating decision became final and the issue before the Board is initially whether new and material evidence has been presented to reopen his claim.  See Buie, Vet. App. at 252 ('The Federal Circuit went on to hold that a regional office decision becomes final 'only after the period for appeal has run,' and that '[a]ny interim submissions before finality must be considered by the VA as part of the original claim.'')  The Board parenthetically notes, that a March 2005 deferred rating decision reflects that the Veteran had inquired the status of his April 2003 claim.  It was noted that another copy of this rating decision was being sent to the Veteran.  Nevertheless, it was not until December 2008, several years later that he once again raised another claim related to a psychiatric disorder.  Thus, with respect to his claim, the Board finds that the March 2009 rating decision is the rating decision on appeal.

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, VA must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

As noted above, the claim was last denied in a June 2003 rating because there was no evidence of a psychiatric disorder related to service, or that the Veteran had a current diagnosis of PTSD.  The Veteran did not appeal and that decision became final.

The Veteran most recently filed a claim in December 2008.  A March 2009 rating decision denied his claim.  The Veteran appealed. 

The evidence added to the record since the June 2003 rating decision includes a February 2012 statement from the Veteran's private treating physician indicating that the Veteran had severe anxiety, contributing to his presently unstable angina.  She noted that this was related to his home situation (wife with Alzheimer's) but that is was also likely due to his baseline anxiety disorder from his time in service.  Given that the February 2012 private treating physician has indicated that there is a relationship between the Veteran's psychiatric disorder and service, a reasonable possibility of substantiating is claim for an acquired psychiatric disorder, is raised.  

The Board finds that the evidence submitted since the June 2003 RO decision is new in that it was not associated with the claims folder prior to the June 2003 RO decision and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim of entitlement to service connection for an acquired psychiatric will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a depressive disorder, an anxiety disorder, and a generalized anxiety disorder has been received, to this extent, the appeal is granted.

REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

VA Examination- Service treatment records reflect that the Veteran was treated for acute anxiety in December 1953.  A September 1955 separation examination reflected a normal clinical psychiatric examination. 

Post-service treatment records confirm diagnoses of a depressive disorder, an anxiety disorder, and a generalized anxiety disorder.  The Veteran has additionally displayed characteristics of PTSD.  Records in the claims file reflect that the Veteran attributes his PTSD to an in-service explosion.  See February 2012 BVA Hearing Transcript (T.) at 4; November 2008 VA treatment record.  The Veteran indicated in a May 2002 statement that he was a tank gunner, he stated that there was one time when the ammo went off and he had closed the hatch to "save the rest of us."  He reported that 2 other fellows got hit in the head and on the side and were taken away.  See May 2002 Statement. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In addition to the laws and regulations outlines above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).

Although the Veteran has displayed characteristics of PTSD, a diagnosis of PTSD has not yet been made.  The Board has considered a February 2012 private treating physician's statement wherein it was essentially opined that the Veteran's current anxiety disorder was likely due to a baseline anxiety disorder from his time in service.  There is no rationale provided for this opinion. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Based on the above, the Board finds that the Veteran should be scheduled for a VA psychiatric examination by a medical professional with appropriate expertise to determine whether his acquired psychiatric disorder is related to any incident of service. 





Social Security Records - An October 2004 VA treatment record noted that the Veteran was receiving Social Security Administration (SSA) benefits.

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Although it is unclear if the Veteran is receiving disability benefits, or for what disorder(s), the relevancy of these documents has not yet been ruled out.  As such, these records must be obtained.

VA Treatment Records-  The claims file reflects that the Veteran receives medical treatment from the Albany Stratton VA Medical Center - Albany, New York. The claims file only includes treatment records from these facilities dated up to April 2010.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.








Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

2.  Obtain all VA clinical records pertaining to the Veteran from the Albany Stratton VA Medical Center - Albany, NY for the period from April 2010 to the present. 

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.  
	
The VA examiner should determine whether the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressor does not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's military service.  In doing so the examiner should discuss the February 2012 private opinion, and the December 1953 in-service treatment for anxiety. 

The claims file must be made available to and reviewed by the examiner.  Rationale for all requested opinions shall be provided.  In this regard, the examiner should note 1) the Veteran's various alleged service stressors/incidents, which are found in written statements; 2) medical records; and 3) lay statements of record.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


